Title: From Thomas Jefferson to the Clerk of Henrico County, 9 August 1780
From: Jefferson, Thomas
To: Clerk of Henrico County



Sir
In Council August 9th. 1780.

The Executive having thought it expedient to erect a magazine and Laboratory on certain Lands within your county of the property of Thomas Booth and Jno. Ballendine, lying near to the foundery, and having for that purpose had laid off and described by certain metes and bounds by the surveyor of the said county two acres and three quarters of the said lands of Thomas Booth, and three acres and one quarter of the said Lands of Jno. Ballendine. You are hereby required to issue a writ of ad quod damnum to be directed to the sheriff of the said county, commanding him to summon and empannell twelve able discreet free holders of the vicinage, no ways concerned in interest in the said Lands nor related to the owners or proprietors thereof, to meet on the said Lands respectively on a certain day to be mentioned in the said writ, not under five, nor more than ten days from the date hereof, of which notice shall be given to the respective proprietors of the said Lands, if they be found within the county and if not, then to their respective agents if any there be, which freeholders are to value the said lands so laid off as directed by an act of the late session of assembly intituled an act to enable the Governour to provide a laboratory and proper magazines for the reception of arms ammunition and other public stores. To prevent all mistakes be pleased to notify that the high sherif must attend in person at the execution of a writ of ad quod damnum, being of a judicial nature, cannot be done by a deputy. I am sir, Your very humble servant,

Th: Jefferson

